DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a converter having a plurality of MOSFETs” (see claims 16, 22 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16, line 17 recites “an actuation signal”, which should be -- an additional actuation signal -- because in this way is .  
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, lines 1-2 recites “an additional actuation signal”, which should be -- the additional actuation signal – because this term was previously presented in the claim (based on objection above).  
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: Claim 21, line 2 recites “the gate terminal”, which should be -- a gate terminal– because this term was not previously presented in the claim; Claim 21, line 6 recites “the actuation signal”, which should be -- an actuation signal – because this term was not previously presented in the claim (based on objection above).  
Appropriate correction is required.
Claim 25 is objected to because of the following informalities: Claim 25, line 13 recites “an actuation signal”, which should be -- an additional actuation signal -- because in this way is supported in the Specification and Drawings (Figure 4, part S2; when body diode is conducting S2=1, and based of S2 [additional actuation signal] is actuated the MOSFET).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terdy et al. (US 2018/0208238), hereinafter Terdy.
Regarding claim 25, Terdy discloses (see figures 1-10) a converter (figure 2a, part 14) having a plurality of Metal Oxide Semiconductor Field Effect Transistors (MOSFETs) (figure 2a, parts 20 and 24) (paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), comprising: each MOSFET of the plurality of MOSFETs (figure 2a, parts 20 and 24) an actuation arrangement (figure 2a, part actuation arrangement that control 20 and 24) for actuating a respective MOSFET (figure 2a, parts 20 and 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), said actuation arrangement (figure 2a, part actuation arrangement that control 20 and 24) comprising: a monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 and 24) receiving from the respective MOSFET (figure 2a, parts 20 and 24) an input signal indicating a drain-source voltage (figure 2a, parts 20 and 24; drain-source voltage) and a drain-source current intensity and direction (figure 2a, parts 20 and 24; drain-source current) (paragraph [0045]; monitoring the MOSFET voltage V_DS or current), and determining based on the drain-source voltage (figure 2a, parts 20  and the drain-source current intensity and direction (figure 2a, parts 20 and 24; drain-source current) whether a body diode of the respective MOSFET (figure 2a, parts body diode of 20 and 24) is electrically conducting or blocking (figure 2a, parts body diode of 20 and 24; conducting or blocking) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on, but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off), and a control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 and 24 that is connected to the gate terminal) connected to a gate of the respective MOSFET (figure 2a, parts gate terminal of 20 and 24) and configured to actuate the respective MOSFET (figure 7, parts 20 and 24; actuate) (figure 10, part S20; Yes; Turn on appropriate MOSFET), either after occurrence of a fault (figure 2a, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off , as a function of an additional actuation signal (based on objection above) (figure 10, part S20; Yes or No) if the body diode is electrically conducting (figure 2a, parts body diode of 20 and 24; conducting)(figure 10, part S20; Yes; Turn on appropriate MOSFET) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS voltage indirectly gives the current direction, which triggers the switching. I.e. when the DS voltage is negative the MOSFET(s) can be on), or when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 and 24) determines that the body diode of the respective MOSFET is electrically blocking (figure 2a, part body diode of 20 and 24; blocking) (figure 10, part S20; NO; Turn off appropriate MOSFET based on the normal actuation signal) (paragraphs [0047] and [0048]; but when the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy et al. (US 2018/0208238), hereinafter Terdy, in view of Ding et al. (Helen D. ET AL: "IR11688 Smart Rectifier (TM) Control IC Design Notes", Infineon, 31 July 2015 (2015-07-31), pp. 1-32), hereinafter Ding, and further in view of Zoels et al. (US 10,171,069), hereinafter Zoels.
Regarding claim 16, Terdy discloses (see figures 1-10) a method (figure 10) for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 2a, part 20 or 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), of a converter (figure 2a, part 14) having a plurality of MOSFETs (figure 2a, parts 16-26)(paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), said method (figure 10) comprising: predetermining a first voltage threshold value (figure 10, part S20; predetermining a first voltage threshold value = 0)(paragraph [0047]; the body diode is forward biased (V_DS<0)); detecting (paragraph  a drain-source voltage between a drain terminal and a source terminal of the MOSFET (figure 2a, part 20 or 24; drain-source voltage), and measuring (paragraph [0045]; monitoring the MOSFET voltage V_DS or current) a direction of a drain-source current flowing between the drain terminal and the source terminal of the MOSFET (figure 2a, part 20 or 24; drain-source current); after occurrence of a fault (figure 2a, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off (figure 3, parts 16-26; turn-off)(paragraphs [0037] and [0045]; MOSFET 16 has a short circuit and is not operational and all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled), monitoring (paragraph [0045]; monitoring the MOSFET voltage V_DS or current) whether a body diode of the MOSFET is electrically conducting (figure 2a, part body diode of 20 or 24; conducting)(figure 10, part S20; Yes; Turn on appropriate MOSFET) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the appropriate MOSFET is turned on (step 22), otherwise it is turned off (step 24)… The DS , concluding that the body diode is electrically conducting (figure 2a, part body diode of 20 or 24; conducting) when the drain-source current (figure 2a, part 20 or 24; drain-source current) flows in a forward direction of the body diode  (figure 2a, part body diode of 20 or 24) and the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) fails to reach the first voltage threshold value (figure 10, part S20; predetermining a first voltage threshold value = 0) (paragraph [0047]; The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET); when the V_DS fail to reach 0 [negative]), and concluding that the body diode (figure 2a, part body diode of 20 or 24) is electrically blocking when the drain-source current flows in a reverse direction (figure 2a, part 20 or 24; drain-source current) of the body diode (figure 2a, part body diode of 20 or 24) and the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) exceeds the first voltage threshold value (figure 10, part S20 [predetermining a first voltage threshold value = 0]; NO; Turn off appropriate MOSFET based on the normal actuation signal) (paragraphs [0047] and [0048]; but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off; when V_DS exceeds 0 [positive]), and switching the MOSFET on (figure 7, part 20 or 24; turn-on) (figure 10, part S20; Yes; Turn on appropriate MOSFET) as a function of an additional actuation signal (based on objection above) (figure 10, part S20; Yes or No) when the body diode is electrically conducting (figure 2a, part body diode of 20 or 24; conducting)(figure .
Terdy does not expressly disclose a wide bandgap semiconductor MOSFET; second voltage threshold value for the drain-source voltage; concluding that the body diode is electrically blocking when the drain-source current flows in a reverse direction of the body diode and the drain-source voltage exceeds the second voltage threshold value.
Ding teaches (see figures 1-44) predetermining a first voltage threshold value (figures 3 and 4, part VTH2) and a second voltage threshold value for the drain-source voltage (figures 3 and 4, part VTH1); detecting a drain-source voltage (figure 2, part IR11688) between a drain terminal and a source terminal of the MOSFET (figure 2 and 3, part drain-source voltage from the mosfet MSR)(page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The SmartRectifier™ control technique is based on sensing the voltage across the MOSFET drain to source and comparing it with two internal negative thresholds determine the correct points of gate turn on and off), and, monitoring (figure 2, part IR11688) whether a body diode of the MOSFET is electrically conducting (figure 2, part body diode of mosfet MSR; conducting), concluding that the body diode is electrically conducting (figure 2, part body diode of mosfet MSR; conducting) when the drain-source current flows in a forward direction of the body diode (figure 3, part drain-source current IDS) and the drain-source voltage (figures 3 and 4, part drain-source voltage VDS from the mosfet MSR) fails to reach the first voltage threshold value (figures 3 and 4, part VTH2) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The first negative threshold VTH2 detects current through the body diode determining when to turn on), and concluding that the body diode (figure 2, part body diode of mosfet MSR; blocking) when the drain-source current flows in a reverse direction of the body diode (figure 3, part drain-source current IDS) and the drain-source voltage (figures 3 and 4, part drain-source voltage VDS from the mosfet MSR) exceeds the second voltage threshold value (figures 3 and 4, part VTH1) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; A second negative threshold VTH1, which is in the range of milli-Volts, determines the level at which the gate is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Zoels teaches (see figures 1-6) a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 4, part 104), in particular a wide bandgap semiconductor MOSFET (figure 4, part 104) (column 3; lines 50-55; the use of certain wide-bandgap materials (e.g., silicon carbide (SiC)) to fabricate source, gate, and drain regions and/or channels in a MOSFET switch device enables advantages, such as reduced device dimensions, tighter channel control, and reduced leak currents, compared to other materials).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the MOSFET of Terdy with the wide bandgap semiconductor MOSFET features as taught by Zoels, because it reduces device dimensions, (column 3; lines 50-55).
Regarding claim 17, Terdy, Ding and Zoels teach everything claimed as applied above (see claim 16). However, Terdy does not disclose both the first voltage threshold value and the second voltage threshold value are negative and the second voltage threshold value is greater than the first voltage threshold value.
Ding teaches (see figures 1-44) both the first voltage threshold value (figures 3 and 4, part VTH2) and the second voltage threshold value (figures 3 and 4, part VTH1) are negative (figures 3 and 4, parts VTH2 and VTH1) and the second voltage threshold value (figures 3 and 4, part VTH1) is greater than the first voltage threshold value (figures 3 and 4, part VTH2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Regarding claim 18, Terdy, Ding and Zoels teach everything claimed as applied above (see claim 16). However, Terdy does not disclose predetermining a first current threshold value for the drain-source current flowing in the forward direction of the body diode, measuring the drain-source current, and concluding that the body diode is electrically conducting when the drain- source current exceeds the first voltage threshold value.
Ding teaches (see figures 1-44) predetermining a first current threshold value (figures 3 and 4, part first current threshold value related to the VTH2) for the drain-source current (figure 3, part drain-source current IDS) flowing in the forward direction of the body diode (figure 2, part body diode of , measuring (figure 2, part IR11688; the IDS is indirectly measured through the VDS) the drain-source current (figure 3, part drain-source current IDS), and concluding that the body diode is electrically conducting (figure 2, part body diode of mosfet MSR; conducting) when the drain- source current (figure 3, part drain-source current IDS) exceeds the first voltage threshold value (figures 3 and 4, part first current threshold value related to the VTH2) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; The first negative threshold VTH2 detects current through the body diode determining when to turn on).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Examiner Note: the Application discloses detect the drain-source current as another option for detect drain-source voltage for the reason that these two values are related and with both option you can obtain the conduction detection (see paragraph [0040]). 
Regarding claim 19, Terdy, Ding and Zoels teach everything claimed as applied above (see claim 18). However, Terdy does not disclose predetermining a second current threshold value for the drain-source current, which is smaller than the first current threshold value, and concluding that the body diode is electrically blocking when the drain-source current is less than the second current threshold value.
Ding teaches (see figures 1-44) predetermining a second current threshold value (figures 3 and 4, part second current threshold value related to the VTH1) for the drain-source current (figure 3, part drain-source current IDS), (figures 3 and 4, part first current threshold value related to the VTH2), and concluding that the body diode is electrically blocking (figure 2, part body diode of mosfet MSR; blocking) when the drain-source current (figure 3, part drain-source current IDS) is less than the second current threshold value (figures 3 and 4, part second current threshold value related to the VTH1) (page 4; Section 2; SmartRectifier™ concept and IR11688 operation; A second negative threshold VTH1, which is in the range of milli-Volts, determines the level at which the gate is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the controller of Terdy with the control features as taught by Ding, because it provides more accurate conduction detection in order to obtain more efficient control (page 5; Section 2; SmartRectifier™ concept and IR11688 operation; last paragraph). 
Examiner Note: the Application discloses detect the drain-source current as another option for detect drain-source voltage for the reason that these two values are related and with both option you can obtain the conduction detection (see paragraph [0040]). 
Regarding claim 20, Terdy, Ding and Zoels teach everything claimed as applied above (see claim 16). Further, Terdy discloses (see figures 1-10) detecting with a monitoring unit  (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and forming an additional actuation signal (figure 10, part S20; Yes or No) as a function of the drain-source voltage  (figure 2a, part 20 or 24; drain-source voltage) and outputting the additional actuation signal (figure 10, part S20; Yes or No) to a control unit (figure 2a, part control , and switching the MOSFET on (figure 10, part S20-Yes-Turn on appropriate MOSFET) with the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) after an occurrence of an error (figure 2a, parts after S10-S14; faulty bridge)  which caused all MOSFETs of the converter to be switched off (figure 3, parts 16-26; turn-off)(paragraphs [0037] and [0045]; MOSFET 16 has a short circuit and is not operational and all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled).
Regarding claim 21, Terdy, Ding and Zoels teach everything claimed as applied above (see claim 20). Further, Terdy discloses (see figures 1-10) applying a switch-on voltage (figure 10, part S20; Yes; Turn on appropriate MOSFET)  between the gate terminal and the source terminal of the MOSFET (figure 2a, part 20 or 24) when the additional actuation signal (figure 10, part S20; Yes or No)  assumes the value 1 (figure 10, part S20; Yes), or applying the switch-on voltage (figure 2a, part normal switch-on inside the actuation arrangement that control 20 or 24) between the gate terminal and the source terminal of the MOSFET (figure 2a, part 20 or 24) in response to an actuation signal (based on objection above) (figure 2a, part normal actuation signal inside the actuation arrangement that control 20 or 24) when the actuation signal assumes a value of 1 (figure 2a, part normal actuation signal inside the actuation arrangement that control 20 or 24; when turn-on)(paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled , or applying a switch-off voltage (figure 2a, part normal switch-off inside the actuation arrangement that control 20 or 24) between the gate terminal and the source terminal of the MOSFET  (figure 2a, part 20 or 24) when the actuation signal assumes a value of 0 (figure 2a, part normal actuation signal inside the actuation arrangement that control 20 or 24; when turn-off) (paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller), and continuing detecting the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) with the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) and continuing forming the additional actuation signal  (figure 10, part S20; Yes or No) and outputting the additional actuation signal  (figure 10, part S20; Yes or No) to the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal).
Claims 22, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Terdy et al. (US 2018/0208238), hereinafter Terdy, in view of Zoels et al. (US 10,171,069), hereinafter Zoels.
Regarding claim 22, Terdy discloses (see figures 1-10) an actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 2a, part 20 or 24) (paragraph [0033]; the gate of each MOSFET 16, 18, 20, 22, 24, 26 is connected to a control block configured for providing a control signal to each MOSFET e.g. to switch it on or off. Gate connections of the MOSFETs and control blocks are not shown for simplicity), of a (figure 2a, part 14) having a plurality of MOSFETs (figure 2a, parts 16-26)(paragraph [0032]; the inverter 14 comprises three parallel arms (A, B, C), each of which has a pair of MOSFETs connected in series between a supply rail and a ground line), said actuation arrangement (figure 2a, part actuation arrangement that control 20 or 24) comprising: a monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) receiving from the MOSFET (figure 2a, part 20 or 24) an input signal indicating a drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and a drain-source current intensity and direction (figure 2a, part 20 or 24; drain-source current) (paragraph [0045]; monitoring the MOSFET voltage V_DS or current), and determining based on the drain-source voltage (figure 2a, part 20 or 24; drain-source voltage) and the drain-source current intensity and direction (figure 2a, part 20 or 24; drain-source current) whether a body diode of the MOSFET (figure 2a, part body diode of 20 or 24) is electrically conducting or blocking (figure 2a, part body diode of 20 or 24; conducting or blocking) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward biased. In the example shown, the Drain-Source voltage across the healthy MOSFETs on the appropriate side (MOSFETs 20, 24 if MOSFET 16 is faulty) is monitored and, if it is negative (step S20) the , and a control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) connected to a gate of the MOSFET (figure 2a, part gate terminal of 20 or 24) and configured to actuate the MOSFET (figure 7, part 20 or 24; actuate) (figure 10, part S20; Yes; Turn on appropriate MOSFET), after occurrence of a fault (figure 2a, parts after S10-S14; faulty bridge) which causes all MOSFETs of the converter to be switched off (figure 3, parts 16-26; turn-off)(paragraphs [0037] and [0045]; MOSFET 16 has a short circuit and is not operational and all other MOSFETs 18, 20, 22, 24, 26 are turned off… In step S12, normal operation of the faulty bridge (14 or 14′) is disabled), when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) determines that the body diode is electrically conducting (figure 2a, part body diode of 20 or 24; conducting)(figure 10, part S20; Yes; Turn on appropriate MOSFET) (paragraphs [0047] and [0048]; if the DS voltage of the MOSFET 20 or 24 is negative, the corresponding MOSFET must be turned on. This can be detected either by measuring phase currents and/or motor position. The MOSFET 20 or 24 can conduct from when the body diode is forward biased (V_DS<0) and will conduct the positive current (going from source to drain of the MOSFET)… The regeneration voltage determines when the diode is forward , and to actuate the MOSFET (figure 7, part 20 or 24; actuate) (figure 10, part S20; No; Turn off appropriate MOSFET) as a function of an actuation signal (figure 2a, part normal actuation signal inside the actuation arrangement that control 20 or 24)(paragraph [0034]; in normal operation, the MOSFETs 16, 18, 20, 22, 24, 26 are turned on and off in a controlled manner by a drive stage controller) when the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) determines that the body diode is electrically blocking (figure 2a, part body diode of 20 or 24; blocking) (figure 10, part S20; NO; Turn off appropriate MOSFET based on the normal actuation signal) (paragraphs [0047] and [0048]; but when the DS voltage becomes positive the corresponding healthy MOSFETs is switched off).
Terdy does not expressly disclose a wide bandgap semiconductor MOSFET.
Zoels teaches (see figures 1-6) an actuation arrangement (figure 4, part 102) for actuating a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) (figure 4, part 104), in particular a wide bandgap semiconductor MOSFET (figure 4, part 104) (column 3; lines 50-55; the use of certain wide-bandgap materials (e.g., silicon carbide (SiC)) to fabricate source, gate, and drain , of a converter (figure 4, part 100)(column 5; lines 6-12; a traction power converter), said actuation arrangement (figure 4, part 102) comprising: a monitoring unit (figure 4, part 254) receiving from the MOSFET (figure 4, part 104) an input signal  (figure 4, part 254; left input signal)indicating a drain-source voltage (figure 4, part 104; a drain-source voltage) and a drain-source current intensity and direction (figure 4, part 104; a drain-source current) (column 4; lines 47-53; the switch controller 102 electrically monitors the switch 104 through terminals 106 and/or 108 of the switch 104. As detailed below, monitoring may include monitoring voltages and/or currents).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the MOSFET of Terdy with the wide bandgap semiconductor MOSFET features as taught by Zoels, because it reduces device dimensions, tighter channel control, and reduced leak currents, compared to other materials (column 3; lines 50-55).
	Regarding claim 23, Terdy and Zoels teach everything claimed as applied above (see claim 22). Further, Terdy discloses (see figures 1-10) the monitoring unit (figure 2a, part monitoring unit inside of the actuation arrangement that control 20 or 24) transmits to the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) an additional actuation signal (figure 10, part S20; Yes or No) that indicates whether the body diode is electrically conducting or blocking (figure 2a, part body diode of 20 or 24; conducting or blocking) (paragraphs , and wherein the control unit (figure 2a, part control unit inside of the actuation arrangement that control 20 or 24 that is connected to the gate terminal) comprises actuating the MOSFET (figure 7, part 20 or 24; actuate) as a function of the actuation signal (figure 2a, part normal actuation signal inside the actuation arrangement that control 20 or 24; used when body diode of 20 or 24 is blocking at S20/NO) and the additional actuation signal (figure 10, part S20; Yes or No). However, Terdy does not expressly disclose an end stage for actuating the MOSFET.
Zoels teaches (see figures 1-6) the monitoring unit (figure 4, part 254) transmits to the control unit (figure 4, part control unit generated by 252-262) an additional actuation signal (figure 4, part 254; output signal) that indicates (figure 4, part body diode of 104; conducting or blocking)(figure 2, part 156; Yes[set gate voltage to body diode mode] or No [set gate voltage to reverse mode]), and wherein the control unit (figure 4, part control unit generated by 252-262) comprises an end stage (figure 4, part end stage generated by 256) for actuating the MOSFET (figure 4, part 104) as a function of the actuation signal (figure 4, part actuation signal from 258)(columns 8 and 9; lines 49-67 and 1-10; the controller interface 258 may receive a command, which may be a digital (e.g., serial data, Ethernet protocol data, etc.), or an analog command (e.g., pulse width modulation (PWM) signal, frequency modulation (FM) signal, an amplitude signal, etc.) from suitable control or processing circuitry of the system 100. The controller interface 258 may receive and transmit to the processor 252 specifications for operation of the switch controller 102 and/or switch 104, such as the duty cycle of the switch 104) and the additional actuation signal (figure 4, part 254; output signal)(column 8; lines 3-48; the processor 252 may perform a method, such as method 150 of FIG. 2, to compare VSD and VT-RCP and determine a suitable reverse current path (e.g., third quadrant conduction path or body diode conduction path) for the switch 104. Based on the determined reverse current path, the processor 252 provides driving signals to an output stage 256 to provide a particular driving voltage 110 to the gate terminal. The output stage 256 may, for example, provide a first voltage 260 (e.g., +20 V for certain SiC switches) that opens the MOSFET channel of the switch 104. The output stage 256 may, for example, provide a second voltage 256 (e.g., −8 V for certain SiC switches) that closes .
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control unit of Terdy with the controller features as taught by Zoels and obtain the monitoring unit transmits to the control unit an additional actuation signal that indicates whether the body diode is electrically conducting or blocking, and wherein the control unit comprises an end stage for actuating the MOSFET as a function of the actuation signal and the additional actuation signal, because it provides more efficient control with reduction in power dissipation, heat dissipation and energy losses (column 10; lines 31-46).
Regarding claim 24, Terdy and Zoels teach everything claimed as applied above (see claim 23). However, Terdy does not discloses the end stage actuates the MOSFET as a function of the actuation signal when the body diode is electrically blocking, and wherein the control unit comprises a second end stage for actuating the MOSFET as a function of the additional actuation signal when the body diode is electrically conducting.
Zoels teaches (see figures 1-6) the end stage (figure 4, part end stage generated by 256) actuates the MOSFET (figure 4, part 104) as a function of the actuation signal (figure 4, part actuation signal from 258) when the body diode is electrically blocking (figure 4, part body diode of 104 is blocking; at normal operation), and wherein the control unit (figure 4, part control unit generated by 252-262) comprises a second end stage (figure 4, part second end stage generated by ADC) for actuating the MOSFET (figure 4, part 104) as a function of the additional actuation signal (figure 4, part 254; output signal) when the body diode is electrically conducting (figure 4, part body diode of 104 is conducting).
(column 10; lines 31-46).
Regarding claim 26, Terdy discloses everything claimed as applied above (see claim 25). Further, Terdy discloses (see figures 1-10) the converter (figure 2a, part 14). However, Terdy does not expressly disclose a traction converter.
Zoels teaches (see figures 1-6) the converter is a traction converter (figure 4, part 100) (column 5; lines 6-12; a traction power converter).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Terdy with the converter features as taught by Zoels, because the combination result is more efficient control for traction converter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/C.O.R. /
Examiner, Art Unit 2839

	
	





	/THIENVU V TRAN/                                                              Supervisory Patent Examiner, Art Unit 2839